DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/08/22 has been entered.  Claims 7 and 15 are canceled.  Claims 14 and 19- 20 were previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1, 3, 11- 14, 16- 17 and 18- 19 are amended.  Claims 1- 6, 8- 13 and 16- 18 are being addressed by this Action.
Election/Restriction
Applicant's election with traverse of claims 1- 18, drawn to an apparatus in the reply filed on 9/08/22 is acknowledged.  The traversal on pp. 8- 9 of the Remarks, filed 9/08/22, is on the ground(s) that no serious search and/or examination burden would be present if the restriction were not required due to an overlap in use of structures in the method invention that are common to structures recited in the apparatus invention, which would likely uncover references relevant to the method invention.  This is not found persuasive because the apparatus could be used in many more materially different processes than the method and as such, it is just as likely that a search for the apparatus would not turn up a references relevant to the method.
As noted in the Restriction Requirement made in the Non-Final Office Action, mailed 6/09/22, there are many more references relevant to the apparatus invention than are relevant to the method invention since the apparatus could be used in many more materially different processes than the claimed method invention.  Given that references relevant to the apparatus invention could be found in clips (A61B17/083 - - 6,717 references) or clamps (A61B17/10 - - 9,486 references), for example, a search of the apparatus invention would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) than would a search of the method invention.  Also, the prior art references applicable to one invention would not likely be applicable to another invention.  Additionally, it is noted that often individual references may include multiple overlapping embodiments requiring close review.  For example, the Vale reference used in the current rejection is 57 pages long, has 42 drawings and includes embodiments having different combinations of features disclosed in the drawings.  
The requirement is still deemed proper and is therefore made FINAL.
Specification
The Amendment to the Specification has obviated the objection made in the Non-Final Office Action, mailed 6/09/22.  As such, the objection to the Specification made in the Non-Final Office Action, mailed 6/09/22 is withdrawn.
Response to Arguments
Applicant’s amendments to claims 1, 3, 11- 14 and 16- 19 have obviated the claim objections made in the Non-Final Office Action, mailed 6/09/22.  As such, the claim objections made in the Non-Final Office Action, mailed 6/09/22 are withdrawn.
Applicant's arguments on pp. 10- 11 of applicant’s Remarks filed 9/08/22 regarding the rejection of claims 1- 13 and 15- 18 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vale have been fully considered but they are not persuasive.  In response to applicant’s argument that Vale does not disclose the newly added limitation regarding wherein the clot pinching structure comprises a plurality of adjacent segments having different shape, the Office respectfully submits that Vale discloses that struts of the rings 134, 154 are differently shaped than the connecting struts 133, 153 (See Figs. 2a, 3a - - rings of struts 134 are V-shaped as shown in Fig. 2a; proximal struts 154 of the embedding ring of cells are differently shaped than the connecting struts 153 as shown in Fig. 3a) (Ps. [0139]- [0140]; [0142] - - the connecting struts 133 between the rings of struts 134 are curved with a reduced diameter towards the mid-section of the strut as shown in Fig. 2a; the connecting struts 153 are curved towards the centre-line of the device at the mid-point as shown in Fig. 3a).  
In response to applicant’s arguments that Vale does not disclose the substance of original claim 7 and 15, now incorporated into the independent claims regarding wherein the plurality of adjacent segments are configured such that the radial force exerted by at least two adjacent segments of the plurality of adjacent segments differs from each other, the Office respectfully submits that Vale discloses that connecting struts 133, 153 exert a lower radial force than the radial force exerted by the scaffolding struts of the rings 134, 154 (See Fig. 3b) (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b; rings of struts 134, 154 have differing radial forces than connecting adjacent segments 133, 153 and graph of radial force plotted against device length shows that the rings of struts 134, 154 have higher radial forces than the connecting struts 133, 153).

Claim Objections
Claim 1 (line 7), claim 9 (line 1) and claim 16 (line 4) are objected to because of the following informalities: “the clot pinching configuration” should be amended to - - the at least partially constrained clot pinching configuration - - in order to maintain consistent claim terminology.  Appropriate correction is required.  Claims 2- 10 are objected to because they are dependent off claim 1.
Claim 8 is objected to because of the following informalities:  lines 3- 4- “a plurality of clot-receiving cells, and a cell comprising struts extending between crowns, the struts being configured to pinch a clot located in the cell as the clot pinching structure is moved from the expanded deployed configuration to the at least partially constrained clot pinching configuration” should be amended to - - a plurality of clot-receiving cells, and [[a]] each cell comprising struts extending between crowns, the struts being configured to pinch [[a]] the clot located in the cell as the clot pinching structure is moved from the expanded deployed configuration to the at least partially constrained clot pinching configuration - - since it is clear that “a cell” refers to the plurality of clot-receiving cells and that “a clot” refers to the clot recited in claim 1, amending the claim would maintain claim consistency.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 3- “the tip of the catheter” should be amended to - - [[the]] a tip of the catheter - - although it is clear that a catheter has a tip, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  lines 16- 17- “the clot engaging element” should be amended to - - the proximal clot engaging element- - in order to maintain consistent claim terminology.  Appropriate correction is required.  Claims 12- 18 are objected to because they are dependent off claim 11.
Claim 13 is objected to because of the following informalities: “an amplitude of the waveform pattern decreasing along the length of the proximal clot engagement element, being higher at a proximal and lower at the distal end of the clot engaging element” should be amended to - - an amplitude of the waveform pattern decreasing along the length of the proximal clot engaging element, being higher at a proximal end of the proximal clot engaging element and lower at the distal end of the proximal clot engaging element - - in order to maintain consistent claim terminology.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “adjacent struts of the proximal clot engaging element comprising at least one bend, the at least one bend being configured so that adjacent struts compress the clot as the proximal clot engaging element is moved to the clot pinching configuration” should be amended to - - adjacent struts of the proximal clot engaging element comprising at least one bend, the at least one bend being configured so that the adjacent struts compress the clot as the proximal clot engaging element is moved to the at least partially constrained clot pinching configuration - - since it is clear that “adjacent struts” in line 3 refers to “adjacent struts” in line 1 of claim 16 and in order to maintain consistent claim terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 6, 8- 13 and 16- 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vale et al. (US Pub. No. 2017/0071614 A1).  Vale incorporates by reference Brady (WO 2014/139845 A) in P.  [0181].  Vale and Brady are cited in IDS filed 9/14/20.

    PNG
    media_image1.png
    584
    895
    media_image1.png
    Greyscale

Regarding claim 1, Vale discloses a device for removing a clot from a blood vessel, comprising: 
a framework of struts forming an elongate inner body (110, 130, 150, 360, 408) (Figs.1a- 3a, 11- 13) having a proximal end (PE) (See Annotated Fig. 11 - - left of dashed line is proximal half of an elongate inner body), a distal end (DE) (See Annotated Fig. 11 - - right of dashed line is distal half of an elongate inner body), and a longitudinal axis (LA) (See Annotated Fig. 11), the elongate inner body (110, 130, 150, 360, 408) comprising ([0157], [0201] - - different combinations of features are indicated by the disclosure; here the body section 262 feature from the embodiment of Figs. 11- 12 are combined with the pinching structures of the embodiment of Figs. 1a- 3a, 13):
a clot pinching structure (407) (Fig. 13) (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b and 13) comprising a constrained delivery configuration (Fig. 1a), an expanded clot engaging deployed configuration (Figs. 1b, 2a), and an at least partially constrained clot pinching configuration (Figs. 1e, 2c), the clot pinching structure (407) configured to pinch the clot on movement from the deployed configuration (Figs. 1b, 2a) to the clot pinching configuration (Figs. 1e, 2c); and
a porous inner channel (362, 1302 - -mid and distal portions) (Figs. 11, 35b) connected to a distal end of the clot pinching structure (407) and comprising a tubular main body configured to create a lumen through the clot and restore flow on deployment (Ps. [0135], [0157], [0182], [0201] - - a combined clot pinching structure and inner channel feature could be combined with the embodiment of Fig. 13 such that the proximal portion has the pinch capability associated with clot pinching structure (407) and that the mid and distal portions are more densely scaffolded to provide inner channel functionality as shown in Fig. 11 because Vale states that “while the embodiments described herein refer to particular features, the invention includes embodiments having different combinations of features”).  If applicant argues that Vale does not disclose the combination of the proximal portion having the pinch capability associated with clot pinching structure (407) with mid and distal portions more densely scaffolded to provide inner channel functionality, the Office respectfully submits that the combinations of features would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention because it would provide the beneficial functions of immediate restoration of blood flow on deployment, breaking the pressure gradient across the clot, facilitating contrast flow and distal visualisation and acting as an aspiration channel for distal emboli (Vale - - P. [0182]).  The motivation for the modification would have been to improve a physician’s control over the procedure and prevent clot from escaping the clot retrieval device.
Vale further discloses:
a framework of struts (402, 372, 1201, 1250) (Figs. 12, 13, 35a) (Ps. [0158],[0181], [0201] - - features of outer cage 372, 1250 can be applied to outer cage 402) forming an expandable tubular outer cage, the outer cage (Ps. [0157], [0158],[0181], [0201] - - features of outer cage 372, 1250 can be applied to outer cage 402 because Vale states that “while the embodiments described herein refer to particular features, the invention includes embodiments having different combinations of features”).  If applicant argues that Vale does not disclose the combination of outer cage 372, 1250 with outer cage 402, the Office respectfully submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the outer cage 402 to include features of outer cage 372, 1250 because it would provide the expected results of additional grip for dislodgement and retention of the clot as the device is retracted proximally to the intermediate catheter, guide catheter or sheath (Vale - - P. [0178]).  The motivation for the modification would have been to prevent the clot from escaping.
Vale further discloses:
expandable to a radial extent greater than the elongate inner body (110, 130, 150, 360, 408) to define a reception space between the outer cage (402, 372, 1250) and the elongate inner body (110, 130, 150, 360, 408) (See Fig. 13) (P. [0155] - - there is a gap between the outer cage and the inner member), the outer cage (402, 372, 1250) comprising:
a first scaffolding segment (S1) (See Annotated Fig. 13 below) comprising one or more proximal expandable bodies (B1, B2, B3) (See Annotated Fig. 13 below) comprising a plurality of non-circumferential closed cells, the clot pinching structure (407) extending inside the first scaffolding segment (S1) (P. [0158] - - since outer cage 402 is designed so that struts of the outer cage align with struts of the inner channel 408 to avoid obstructing the clot embedding and protrusion in the inner channel 408, each cell does not expand to a radial extent greater than the inner elongate body in a full circumference as shown in Fig. 13, i.e., the cell portions B1, B2, B3 expanding radially to a greater extent on alternate sides as shown in Annotated Fig. 13 below); 
and
a second scaffolding segment (S2) (See Annotated Fig. 12 below) comprising one or more distal expandable bodies (B- 12- 1, B-12-2) (See Annotated Fig. 12 below) comprising a plurality of fully circumferential closed cells distal of the first scaffolding segment (S1), the porous inner channel (362, 1302 - -mid and distal portions) extending inside the second scaffolding segment (S2) (it is noted that outer cage 372, 1250 is similar to applicant’s outer cage shown in applicant’s Fig. 3),
wherein the clot pinching structure (407) comprises a plurality of adjacent segments (133, 134, 153, 154) (Figs. 2a- 2c, Fig. 3a) having different shapes (See Figs. 2a, 3a) (Ps. [0139]- [0140]; [0142] - - rings of struts 134 are V-shaped as shown in Fig. 2a while the connecting struts 133 between the rings of struts 134 are curved with a reduced diameter towards the mid-section of the strut as shown in Fig. 2a; proximal struts 154 of the embedding ring of cells are differently shaped than the connecting struts 153 that are curved towards the centre-line of the device at the mid-point as shown in Fig. 3a), and
wherein the plurality of adjacent segments are configured such that the radial force exerted by at least two adjacent segments of the plurality of adjacent segments differs from each other (See Fig. 3b) (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b; rings of struts 134, 154 have differing radial forces than connecting adjacent segments 133, 153 and graph of radial force plotted against device length shows that the rings of struts 134, 154 have higher radial forces than the connecting struts 133, 153).

    PNG
    media_image2.png
    583
    748
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    588
    895
    media_image3.png
    Greyscale

Regarding claim 2, Vale further discloses the struts of the porous inner channel (362, 1302 - -mid and distal portions) defining inner body closed cells, wherein the closed cells of the first and second scaffolding segments of the outer cage (S1, S2) are larger than the inner body closed cells (See Annotated Figs. 12, 13) (Ps. [0157], [0182] - - the mid and distal portions (body portion 362 in Fig. 11, 12) are more densely scaffolded to provide inner channel functionality).
Regarding claim 3, Vale further discloses at least a portion of the porous inner channel (362, 1302 - -mid and distal portions) being configured interpenetrate the clot when radially expanded to the deployed configuration deployment (Ps. [0135], [0182] - - inner channel crosses the clot to provide a flow path).
Regarding claim 4, Vale further discloses the non-circumferential closed cells of the first scaffolding segment (S1) comprising one or more support arms (375) (Fig. 12), the support arms (375) spaced around the longitudinal axis such that there are large circumferential gaps between adjacent arms (372) (See Fig. 12) (Ps. [0157], [0201] - - outer cage 372 has extended proximal struts 375 to minimise any obstructions to the clot engaging with the proximal section 371 of the inner component which also can be combined with the embodiment of Figs. 1a- 3a, 13).
Regarding claim 5, Vale further discloses the first scaffolding segment (S1) comprising two support arms (375) (Fig. 12) substantially diametrically opposed about the longitudinal axis (See Fig. 12) (See Fig. 12) (Ps. [0157], [0201] - - outer cage 372 has extended proximal struts 375 to minimise any obstructions to the clot engaging with the proximal section 371 of the inner component which also can be combined with the embodiment of Figs. 1a- 3a, 13).
Regarding claim 6, Vale further discloses each expandable body (B1, B2, B3, B- 12-1, B- 12-2) of the first and second scaffolding segments (S1, S2) comprising at least one distal apex (A, A1) (See Annotated Figs. 12, 13) free from connection to an adjacent closed cell.
Regarding claim 8, Vale further discloses wherein the clot pinching structure (407) comprises: 
a plurality of clot-receiving cells (132, 152) (Figs. 2a- 3a), and a cell comprising struts (133, 134, 153, 154) (Figs. 2a- 2c, Fig. 3a) extending between crowns, the struts being configured to pinch a clot located in the cell as the clot pinching structure is moved from the expanded deployed configuration to the at least partially constrained clot pinching configuration (See Figs. 2a- 2c).
Regarding claim 9, Vale further discloses the clot pinching configuration (Figs. 1e, 2c) achieved by advancing a catheter (104, 140) (Figs. 1a- 2c) over the first scaffolding segment (S1) and the clot pinching structure (407) until at least a portion of the clot is compressed between the tip of the catheter (104, 140) and at least a portion of the struts (133, 134, 153, 154) of the clot pinching structure (407) (P. [0158] - - the embodiment of Fig. 13 performs clot pinching in the manner described in Figs. 1a- 2c, and since clot pinching structure (407) is disposed within the outer cage 402, the catheter (104, 140) also advances over the first scaffolding segment (S1)).
Regarding claim 10, Vale further discloses the adjacent expandable bodies of the first scaffolding segment (S1) and second scaffolding segment (S2) hingedly connected to each other (See Brady p. 6, l. 3- 4 - - describing hinged portions and Brady Fig. 1g having connecting arms 29 which are similar to applicant’s connecting struts 233, 234 in Fig. 3; Brady claim 14).
Regarding claim 11, Vale discloses a clot retrieval device for removing an occlusive clot from a blood vessel, comprising:
an inner elongate body (110, 130, 150, 360, 408) (Figs.1a- 3a, 11- 13) comprising:
a proximal clot engaging element (407) (Fig. 13) (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b) comprising a constrained delivery configuration (Fig. 1a), an expanded clot engaging deployed configuration (Figs. 1b, 2a), and an at least partially constrained clot pinching configuration (Figs. 1e, 2c); and
a distal tubular inner channel (362, 1302 - -mid and distal portions) (Figs. 11, 35b) connected to a distal end of the proximal clot engaging element (407) and comprising a constrained delivery configuration (Fig. 1a) and an expanded deployed configuration (Figs. 1b, 2a), the inner channel (362, 1302) configured to allow a flow of blood therethrough in the expanded deployed configuration (Ps. [0135], [0182], [0201] - - a combined clot pinching structure and inner channel feature could be combined with the embodiment of Fig. 13 such that the proximal portion has the pinch capability associated with clot pinching structure (407) and that the mid and distal portions are more densely scaffolded to provide inner channel functionality as shown in Fig. 11 because Vale states that “while the embodiments described herein refer to particular features, the invention includes embodiments having different combinations of features”).  If applicant argues that Vale does not disclose the combination of the proximal portion having the pinch capability associated with clot pinching structure (407) with mid and distal portions more densely scaffolded to provide inner channel functionality, the Office respectfully submits that the combinations of features would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention because it would provide the beneficial functions of immediate restoration of blood flow on deployment, breaking the pressure gradient across the clot, facilitating contrast flow and distal visualisation and acting as an aspiration channel for distal emboli (Vale - - P. [0182]).  The motivation for the modification would have been to improve a physician’s control over the procedure and prevent clot from escaping the clot retrieval device.
Vale further discloses:
a porous outer body (402, 372, 1201, 1250) (Figs. 12, 13, 35a) (Ps. [0158],[0181], [0201] - - features of outer cage 372, 1250 can be applied to outer cage 402) forming an expandable tubular outer cage, the outer cage (Ps. [0157],[0158],[0181], [0201] - - features of outer cage 372, 1250 can be applied to outer cage 402 because Vale states that “while the embodiments described herein refer to particular features, the invention includes embodiments having different combinations of features”).  If applicant argues that Vale does not disclose the combination of outer cage 372, 1250 with outer cage 402, the Office respectfully submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the outer cage 402 to include features of outer cage 372, 1250 because it would provide the expected results of additional grip for dislodgement and retention of the clot as the device is retracted proximally to the intermediate catheter, guide catheter or sheath (Vale - - P. [0178]).  The motivation for the modification would have been to prevent the clot from escaping.
Vale further discloses:
The porous outer body (402, 372, 1201, 1250) comprising a non-circumferential proximal segment (S1) (See Annotated Fig. 13) and a fully circumferential distal segment (S2) (See Annotated Fig. 12) pivotably connected to the proximal segment (S1) (See Brady p. 6, l. 3- 4 - - describing hinged portions and Brady Fig. 1g having connecting arms 29 which are similar to applicant’s connecting struts 233, 234 in Fig. 3; Brady claim 14), the outer body (402, 1201, 1250) expandable to a radial extent greater than the inner elongate body (See Fig. 13) (P. [0155] - - there is a gap between the outer cage and the inner member; P. [0158] - - since outer cage 402 is designed so that struts of the outer cage align with struts of the inner channel 408 to avoid obstructing the clot embedding and protrusion in the inner channel 408, each cell does not expand to a radial extent greater than the inner elongate body in a full circumference as shown in Fig. 13, i.e., the cell portions B1, B2, B3 expanding radially to a greater extent on alternate sides as shown in Annotated Fig. 13);
the proximal clot engaging element (407) further comprising a framework of struts (133, 134, 153, 154) (Figs. 2a- 2c, Fig. 3a) configured to exert an outward radial force on the clot when expanded to the deployed configuration (Figs. 1b, 2a), said outward force varying in a generally sinusoidal waveform pattern along the length of the clot engaging element (407) (See Fig. 3c) (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b; (P. [0144] - - outward radial force profiles 50, 60, 70 show three generally sinusoidal patterns),
the proximal clot engaging element (407) further comprising a plurality of adjacent segments (rings of struts 134, 154 and connecting struts 133, 153) having different shapes (See Figs. 2a, 3a) (Ps. [0139]- [0140]; [0142] - - rings of struts 134 are V-shaped as shown in Fig. 2a while the connecting struts 133 between the rings of struts 134 are curved with a reduced diameter towards the mid-section of the strut as shown in Fig. 2a; proximal struts 154 of the embedding ring of cells are differently shaped than the connecting struts 153 that are curved towards the centre-line of the device at the mid-point as shown in Fig. 3a) and being configured such that the radial force exerted by at least two adjacent segments of different sizes is different from each other (See Fig. 3b) (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b; rings of struts 134, 154 have differing radial forces than connecting adjacent segments 133, 153 and graph of radial force plotted against device length shows that the rings of struts 134, 154 have higher radial forces than the connecting struts 133, 153).
Regarding claim 12, Vale further discloses an amplitude of the waveform pattern being generally equal along the length of the proximal clot engaging element (407) (See Fig. 3c) (P. [0144] - - since profile 70 represents a radial force that tapers up and then down approximately the same amount, the radial force along the length of the proximal clot engaging element is considered being generally equal as a whole).
Regarding claim 13, Vale further discloses an amplitude of the waveform pattern decreasing along the length of the proximal clot engagement element (407), being higher at the proximal and lower at the distal end of the clot engaging element (407) (See Fig. 2c) (P. [0144] - - Profile 60 represents a radial force profile that tapers down along the length of the device, with the radial force of the first peak 61 being higher than that of subsequent peaks 62-64).
Regarding claim 16, Vale further discloses adjacent struts of the proximal clot engaging element (133, 153) (Figs. 2a- 2c, Fig. 3a) comprising at least one bend, the at least one bend being configured so that adjacent struts compress the clot as the proximal clot engaging element is moved to the clot pinching configuration (Figs. 1e, 1c) (Ps. [0140], [0142] - - connecting struts 133, 153 are curved such that low surface contact area and radial force allows the clot to protrude into this section of the device when it is deployed in an occlusive clot as shown in Fig. 2c).
Regarding claim 17, Vale further discloses the proximal segment (S1) and the distal segment of the outer body (S1, S2) each comprising one or more expandable bodies (B1, B12, B3, B-12-1, B-12-2) (See Annotated Figs. 12, 13), the one or more expandable bodies (B1, B12, B3, B-12-1, B-12-2) comprising a plurality of struts in the form of closed cells (See Annotated Figs. 12, 13).
Regarding claim 18, Vale further discloses each of the one or more expandable bodies (B1, B12, B3, B-12-1, B-12-2) of the proximal and distal segments (S1, S2) comprising at least one distal apex (A, A1) (See Annotated Figs. 12, 13) free from connection to an adjacent closed cell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771